DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The action is in response to claims dated 9/14/2021.
Claims pending in the case: 1-18.

Double Patenting
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-10 of U.S. Patent No. US 11126151. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Claims 1-18 are non-provisionally (if with patent) rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of patent US 11126151

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over claims 1-7 of  US 11126151  (nonstatutory double patenting).

Regarding claim 1, US 11126151 teaches, a computer-implemented method for generating a visual representation, the computer-implemented method comprising: for each retrieved data object of a plurality of retrieved data objects, generating one or more individual absorption parameters for the corresponding retrieved data object (US 11126151: claim 1), 
wherein (i) the one or more individual absorption parameters comprise an individual absorption score for the corresponding retrieved data object, and (ii) the individual absorption score indicates an estimated relational awareness capacity given one or more object attributes of the corresponding retrieved data object (US 11126151: claim 1);
for each retrieved data object of a plurality of retrieved data objects, mapping each of the one or more individual absorption parameters for the corresponding retrieved data object to a visualization space (US 11126151: claim 1), 
wherein (i) the visualization space is configured to generate, for each retrieved data object, a visualization configuration parameter set comprising one or more visualization configuration parameters based at least in part on the one or more individual absorption parameters for the retrieved data object (US 11126151: claim 1), 
(ii) the one or more visualization configuration parameters for a corresponding retrieved data object comprise one or more location defining parameters for the retrieved data object and at least one additional visualization configuration parameter that is selected from a plurality of additional visualization configuration parameters (US 11126151: claim 1, 2, 5 and 6), and 
(iii) the plurality of additional visualization configuration parameters for the corresponding retrieved data object comprise one or more shape-defining visualization configuration parameters for the corresponding retrieved data object, one or more rotation-speed-defining visualization configuration parameters for the corresponding retrieved data object, one or more color-defining visualization configuration parameters for the corresponding retrieved data object, one or more pulse-intensity-defining visualization configuration parameters for the corresponding retrieved data object, one or more proximity defining parameters for the corresponding retrieved data object, and one or more textural configuration parameters for the corresponding retrieved data object (US 11126151: claim 1); 
generating, based at least in part on the visualization space, the one or more visualization configuration parameters for each retrieved data object of the plurality of retrieved data objects (US 11126151: claim 1); and 
generating the visual representation based at least in part on each visualization configuration parameter set (US 11126151: claim 1).

Regarding Claim(s) 11 and 18, this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 2-10, this/these claim(s) is/are similar in scope as claim(s) 2-10 of US 11126151 . Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 12-17, this/these claim(s) is/are similar in scope as claim(s) 2-7 of US 11126151 . Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim Rejections using prior art

No prior art was found to teach or make obvious all the limitations in the independent claims as claimed. Since the prior arts fail to disclose, suggest or teach all the claimed limitations, prior art rejection has not been presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176